Mr. Justice Scott delivered the opinion of the Court We arc unable to discover any tenable ground upon which the present judgment can be maintained. It appears John Frame was indebted to plaintiffs on a promissory note. Some three or four months after the date of the note, plaintiffs, or one of them, ascertained that their debtor, who was not considered responsible, had had a note on Jonathan Young, but which he had previously assigned to defendant for collection, and an attempt was made to get defendant to indorse John Frame’s note to plaintiffs. Defendant refused to indorse the note, but said he -would pay it or see it paid. That promise was clearly within the Statute of Frauds, and is not enforceable against defendant. It was not reduced to writing, nor was there any consideration passing from plaintiffs or any one else to defendant to support such promise, both of which were indispensable to bind defendant. Nor can the other theory of the case be maintained. There is not a particle of evidence of any contract between John Frame and defendant, by which the latter, for any consideration, agreed with the former to pay his debt to plaintiffs, upon which plaintiffs could maintain an action. According to plaintiffs’ testimony, defendant expressly refused to obligate himself in writing to pay John Frame’s debt to them, but verbally promised to do so. Other witnesses testify to the same thing and nothing more. Such a promise is within the Statute of Frauds and is voidable at the election of defendant. The judgment will be reversed and cause remanded. Judgment reversed.